TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00585-CR



                                   Leovardo Cantos, Appellant

                                                  v.

                                     State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
     NO. 13-2081-K277, HONORABLE STACEY MATTHEWS, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due February 13, 2015. On counsel’s

motions, the time for filing was extended to May 26, 2015. Appellant’s counsel has now filed a

third motion, requesting that the Court extend the time for filing appellant’s brief to July 10, 2015.

We grant the motion for extension of time and order appellant to file a brief no later than July 10,

2015. No further extension of time will be granted and failure to comply with this order will result

in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on June 12, 2015.



Before Justices Puryear, Goodwin, and Field

Do Not Publish